       Case 1:19-cr-02051-MKD         ECF No. 13   filed 06/08/20   PageID.30 Page 1 of 2




1
                                                                                  FILED IN THE
2                                                                             U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON



3                                                                        Jun 08, 2020
                                                                             SEAN F. MCAVOY, CLERK

4                          UNITED STATES DISTRICT COURT

5                       EASTERN DISTRICT OF WASHINGTON

6    UNITED STATES OF AMERICA,                        No. 1:19-CR-02051-MKD-1
                                                      No. 1:19-PO-08136-MKD-1
7                        Plaintiff,
                                                      ORDER GRANTING DEFENDANT’S
8    vs.                                              UNOPPOSED MOTION TO DISMISS
                                                      CASE WITH PREJUDICE
9    WILLIAM HARP,
                                                      ECF No. 12 (1:19-CR-02051-MKD-1)
10                       Defendant.                   ECF No. 17 (1:19-PO-08136-MKD-1)

11         Before the Court is Defendant’s Unopposed Motion to Dismiss with

12   Prejudice in Case Nos. 1:19-CR-02051-MKD-1 (ECF No. 12), 1:19-PO-08136-

13   MKD-1(ECF No. 17). Defendant moves the Court to dismiss Count 1 of the

14   Information Superseding the Citation (Case No. 1:19-CR-02051-MKD-1, ECF No.

15   1) based on his successful fulfillment of the parties’ Pretrial Diversion Agreement

16   (ECF No. 11). Consistent with the parties’ agreement and as represented by

17   Defendant in his motion, the United States does not oppose the motion.

18         Accordingly; IT IS HEREBY ORDERED:

19         1.     In Case No. 1:19-CR-02051-MKD-1, Defendant’s Motion to

20   Dismiss Matter with Prejudice (ECF No. 12) is GRANTED.



     ORDER - 1
       Case 1:19-cr-02051-MKD      ECF No. 13    filed 06/08/20   PageID.31 Page 2 of 2




1          2.     In Case No. 1:19-PO-08136-MKD-1, Defendant’s Motion to

2    Dismiss the Matter with Prejudice (ECF No. 17) is GRANTED.

3          3.     Both Case Nos. 1:19-CR-02051-MKD-1 and 1:19-PO-08136-

4    MKD-1 shall be DISMISSED WITH PREJUDICE.

5          4.     The District Court executive is directed to file this order, provide

6    copies to counsel, and close the files.

7          DATED June 8, 2020.

8                                 s/Mary K. Dimke
                                  MARY K. DIMKE
9                        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 2
